DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 04/23/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A computerized method useful for implementing security-backed cryptocurrency comprising:
implementing various user verifications/registrations enable a user to provide the user's banking account details a user can purchase the SECURECOIN; 
generating SECURECOIN using specified block-chain systems; 
depositing a specified percentage (X%) of the purchases in fiat/crypto to a bank account setting 100-X% of the purchases equity at next market price; 
adjusting reserves based on reserve equity; 
notifying a specified trust authority and/or update information on a public web site providing SECURECOIN-related information; 
and adjusting reserves by selling equity to match a token cost basis; detecting when a bank account falls below Y% of net asset.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers issuing and managing a cryptocurrency but for the recitation of generic computer components. That is, other than reciting generic computing language such as “computerized method”, “using specified block-chain systems”, and “on a … web site” nothing in the claim elements that precludes the steps from that of a fundamental economic practice of issuing and managing a currency. For example, but for the “computerized method” language, “implementing various user verifications/registrations enable a user to provide the user's banking account details a user can purchase the SECURECOIN” in the context of the claimed invention encompasses one or more person manually implementing verification/registration enabling a user to provide banking account details;
but for the “using specified block-chain systems” language, without specific technical detail, “generating SECURECOIN using specified block-chain systems” in the context of the claimed invention encompasses one or more person manually generating a cryptocurrency;
depositing a specified percentage (X%) of the purchases in fiat/crypto to a bank account setting 100-X% of the purchases equity at next market price;” in the context of the claimed invention encompasses one or more person manually depositing portion of the purchases to a bank account;
but for the “computerized method” language, “adjusting reserves based on reserve equity” in the context of the claimed invention encompasses one or more person manually adjusting reserves based on reserve equity;
but for the “on a … website” language, “notifying a specified trust authority and/or update information on a public web site providing SECURECOIN-related information” in the context of the claimed invention encompasses one or more person manually notifying a specified trust authority or updating information to provide the coin related information;
but for the “computerized” language, “and adjusting reserves by selling equity to match a token cost basis” in the context of the claimed invention encompasses one or more person manually adjusting reserves by selling equity to match cost basis; 
but for the “computerized” language, “detecting when a bank account falls below Y% of net asset” in the context of the claimed invention encompasses one or more person manually detecting when a bank account falls below a portion of net asset. 
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice, such as the issuing and managing of a currency, but for the recitation of certain generic computing components, then it falls within the “Certain 
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of computer to perform the implementing, generating, depositing, setting, adjusting, notifying and detecting steps. The computer in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to issue and manage a currency amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes updating information on website. (Presenting offers and gathering statistics, OIP Techs) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites “…using specified block chain systems”. However, it is unclear as to what specific block chain system is specified.

Claim 1 recites “depositing a specified percentage”. However, it is unclear as to what percentage is specified.

Claim 1 recites “notifying a specified trust authority”. However, it is unclear as to what trust authority is specified.

Claim 1 contains the trademark/trade name SECURECOIN.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade a cryptocurrency and, accordingly, the identification/description is indefinite.

Claim 1 recites the limitation "a user can purchase the SECURECOIN" in first limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 introduces “a bank account” in “depositing a specified percentage (X%) of the purchases in fiat/crypto to a bank account setting 100-X% of the purchases equity at next market price” and reintroduces another “a bank account” in a later limitation “detecting when a bank account falls below Y% of net asset”. It is unclear if the two bank account refers to a same bank account.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 2015/0332256) in view of Elterich (US 2009/0055313).
As per claim 1, Minor teaches a method comprising:

generating SECURECOIN using specified block-chain systems; (See Minor Paragraph 0094)

depositing a specified percentage (X%) of the purchases in fiat/crypto to a bank account setting 100-X% of the purchases equity at next market price; (See Minor Paragraph 0009, 0013 and 0022)
adjusting reserves based on reserve equity; (See Minor Paragraph 0013 and 0022)
notifying a specified trust authority and/or update information on a public web site providing SECURECOIN-related information; (See Minor Paragraph 0008-0009, user interface may be a webpage.)
and adjusting reserves by selling equity to match a token cost basis; (See Minor Paragraph 0013 and 0022)
Minor does not teach detecting when a bank account falls below Y% of net asset. 
	However, Elterich teaches detecting when a bank account falls below a threshold percentage of balance. (See Elterich 0035-0036 and 0056)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cryptocurrency method taught by Minor with teaching from Elterich to detect when a bank account falls below certain percentage of net asset. One 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHO KWONG/Primary Examiner, Art Unit 3698